Opinion by
Mb. Chief Justice Paxson,
We have carefully examined the thirty-three specifications of error in this case, and find nothing in any of them to justify us in reversing this judgment. The suit below was a writ of replevin for a quantity of square timber, which the plaintiffs alleged had been cut upon their property without authority. By way of defence the defendants set up an equitable title based upon an alleged parol agreement for the sale of the land from which the timber was taken. The plaintiffs are the trustees of the Har*333mony Society, at Economy, Pa., and from the evidence it appears that at one time the real estate in controversy belonged to one William Davidson. Mr. Davidson becoming heavily indebted to the Harmony Society, said tracts of land were sold at sheriff’s sale, and purchased by the -trustees of said society, prior to the year 1858. The defendants contended that said purchase was made in trust for the said William Davidson, until such time as he should pay and discharge the indebtedness due said society, and that said indebtedness was fully paid in the lifetime of said Davidson. This contention was not sustained by the evidence. On the contrary, it appears that on December 27, 1867, William Davidson and his wife executed and delivered to the trustees, their heirs, 'and assigns, a release and quitclaim deed of, in and to all the portions and tracts of land in controversy. It also appeared that upon the same day William Davidson and wife acknowledged the receipt of $10,000, as a Christmas present from E.. L. Baker and Jacob Henrici, trustees of the Harmony Society, for which, over their signatures, they expressed their gratitude and regret that anything should have occurred to have disturbed the friendship that existed between them and the society; they also disclaim any intention of ever desiring to injure the said trustees, or the worthy society they represent, and also disclaim having any title to, or interest in, any of the lands referred to.
The moving cause which induced the society to make this present to William Davidson does not clearly appear. It does appear, however, that the land which they had purchased at the sheriff’s sale had greatly increased in value, and in view of the known probity and fair dealing of the society, it is fair to assume, that the gift in question was a generous recognition of the increase in the value of the property. Be that as it may, the transaction referred to was an end of all interest of William Davidson and his wife in the real estate in question.
The defendants are the children and heirs of William Davidson, deceased. Many years after the release in question they renewed their claim to the property. Whether they knew of the release and settlement made by their ancestor does not clearly appear, nor is it very important, excepting in the view that if they had such knowledge their claim was a fraud. At the time this second claim was made, Jacob Henrici, one of the *334trustees, was an old man, and it is entirely among possibilities that he had forgotten the previous settlement. The other trustee who participated in that settlement was deceased, and John S. Duss, who is at present a cotrustee with Mr. Henrici, may not have had actual knowledge of it. Under these circumstances, the defendants set up an alleged parol agreement with the trustees, by which the land in question, consisting of some four thousand acres, was to be divided. It was further alleged that in pursuance of this agreement a deed from the heirs of William Davidson was executed, for their portion of the land, in favor of the trustees.
It is very plain that this defence could not be successfully maintained, unless the defendants’ rights were so clearly established as to justify a chancellor in enforcing the alleged parol contract. In other words, as to the said contract, the defendants are actors, and occupy precisely the same position as if they had filed a bill for a specific performance.
There are several reasons why a chancellor would not enforce this contract. It does not appear that all the heirs had authorized Samuel and Thomas Davidson to make the particular agreement which it is claimed they did make. The assent of all the necessarjr parties was not given, and until that is done either of the parties might withdraw from it. The deed referred to was not executed by all the heirs. Two of them were under disability. One was a married woman, and the other a lunatic. The married woman signed and acknowledged the deed, but her husband did not join. The deed or conveyance of land by a married woman, unless also executed by her husband, is void. The deed was also executed by Addison Davidson, the committee of the lunatic. He had no authority to execute this deed. The committee of a lunatic is limited in his power by act of assembly, and cannot convey or release any interest in land, unless authorized to do so by the court.
Aside from this', there was no consideration for this alleged contract, and no chancellor would enforce it. Conceding, as the most charitable view of the case, that all the parties had forgotten the previous settlement, the fact remains, that the heirs of William Davidson had not a particle of interest in this property. There was no such dispute or controversy as would sustain an executory agreement of compromise. The question, *335whether, aside from the matter of title to the land, the plaintiffs authorized the defendants to cut the timber in controversy, was submitted to the jury under proper instructions.
All the important questions arising in the case were so fully discussed by the learned judge below in his charge to the jury that we do not deem it necessary to pursue the subject further.
Judgment affirmed.